Hosmer, Ch. J.
concurred as to the admission of the evidence offered by the plaintiff to prove an acceptance of the clock, by the defendants. The objection made at the trial, is the only one that can be considered here. On the other part of the case, he concurred in the opinion, that the mere giving of the drafts was not payment of the debt. But he had doubts whether the drafts were, at the trial, under the controul of Davidson, the plaintiff in the suit. This depends on the construction of the motion. It is only found, that “ the drafts were in court and unpaid.” As the executor of Perry prosecuted the suit in Davidsons name, and Davidson was not in court, he was inclined to think, that the drafts were to be considered as in the hands of such executor, and not under Davidson’s con-troul ; and consequently, that Davidson could not, under these circumstances, maintain a suit founded on the original indebtedness.
Peters, J. having been absent when the case was argued, and Williams, J. being related to a party in interest, gave no opinion.
New trial not to be granted.